DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eleanor Tyson on 09/14/2021.
The application has been amended as follows: 

Claim 1, lines 8-9:
introducing the distillate stream, a hydrogen-added light product, and a supercritical water process (SWP)-treated light product to a distillate mixer, wherein the SWP-treated light product comprises hydrocarbons with boiling points of less than 650 ºF;

Claim 1, line 15:
allowing thermal cracking to occur in the presence of steam in the steam cracking process to produce the cracked

Claim 1, line 38:
	SWP-treated light product and a SWP-treated heavy

Claim 2
The method of claim 1, wherein an API gravity of the crude oil feed is between 15 and 50, wherein an atmospheric fraction of the crude oil feed is between 10 vol% and 60 vol%, wherein a vacuum fraction of the crude oil feed is between 1 vol% and 35 vol%, wherein an asphaltene fraction of the crude oil feed is between 0.1 wt% and 15 wt%, and wherein a total sulfur content of the crude oil feed is between 2.5 vol% and 26 vol%.

Claim 6, lines 6-13:
a distillate mixer fluidly connected to the distillation unit, a hydrogen addition process unit, and a supercritical water process unit, the distillate mixer configured to mix the distillate stream with a hydrogen-added light product and a SWP-treated light product to produce a combined distillate stream, wherein the SWP-treated light product comprises hydrocarbons with boiling points of less than 650 ºF;
a steam cracking process unit fluidly connected to the distillate mixer, the steam cracking process unit configured to thermally crack the combined distillate stream in the presence of steam to produce a cracked product effluent;
a fractionator unit fluidly connected to the steam cracking process unit, the fractionator unit

Claim 6, lines 18-28:
the hydrogen addition process unit fluidly connected to the distillation unit, the hydrogen addition process unit configured to facilitate hydrogenation of hydrocarbons in the distillate residue stream, wherein the hydrogen addition process unit comprises a hydrogenation catalyst, wherein the hydrogenation catalyst is operable to catalyze hydrotreating reactions, wherein the hydrogen addition process unit produces the hydrogen-added light product and a hydrogen-added heavy product;
unit and the fractionator unit, the heavy mixer configured to mix the cracked residue stream and the hydrogen-added heavy product to produce a mixed heavy stream; and
the supercritical water process unit fluidly connected to the heavy mixer, the supercritical water process unit configured to upgrade the mixed heavy stream to produce the supercritical water

Claim 7
The system of claim 6, wherein an API gravity of the crude oil feed is between 15 and 50, wherein an atmospheric fraction of the crude oil feed is between 10 vol% and 60 vol%, wherein a vacuum fraction of the crude oil feed is between 1 vol% and 35 vol%, wherein an asphaltene fraction of the crude oil feed is between 0.1 wt% and 15 wt%, and wherein a total sulfur content of the crude oil feed is between 2.5 vol% and 26 vol%.

Claim 11, lines 6-11:
wherein the light feed comprises hydrocarbons with boiling points of less than 650 [[deg]] ºF, wherein the heavy feed comprises hydrocarbons with boiling points of greater than 650 [[deg]] ºF;
introducing the light feed and a supercritical water process (SWP)-treated light product to a light mixer, wherein the SWP-treated light product comprises hydrocarbons with boiling points of less than 650 [[deg]] ºF such that the SWP-treated light product is in the absence of an atmospheric fraction;

Claim 12
The method of claim 11, wherein an API gravity of the crude oil feed is between 15 and 50, wherein an atmospheric fraction of the crude oil feed is between 10 vol% and 60 of the crude oil feed is between 1 vol% and 35 vol%, wherein an asphaltene fraction of the crude oil feed is between 0.1 wt% and 15 wt%, and wherein a total sulfur content of the crude oil feed is between 2.5 vol% and 26 vol%.

Claim 13
	The method of claim 11, wherein the cracked residue stream comprises hydrocarbons having a boiling point greater than 200 °C.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a method or a system for producing alkene gases from a cracked product effluent, wherein a steam cracking process in integrated with a supercritical water process (SWP) in the manner as recited in claim 1, 6, or 11. 
Particularly, no prior art of record teaches or reasonably suggests the steps of (i) mixing a distillate stream comprising hydrocarbons with boiling points of less than 650 ºF, obtained from a distillation unit configured to separate a crude oil feed, with a hydrogen-added light product, obtained from a hydrogen addition process, and a SWP-treated light product, obtained from a supercritical water process, to produce a combined distillate stream, (ii) subjecting the combined distillate stream to steam cracking to produce a cracked product effluent, and separating the cracked product effluent to produce a cracked light stream comprising light (C2-C4) alkene gases and a cracked residue stream, (iii) subjecting a distillate residue, obtained from the distillation unit, to the hydrogen addition process to produce the hydrogen-added light product and a hydrogen-added heavy product, and (iv) mixing the cracked residue stream and the hydrogen-added heavy product to produce a mixed heavy stream and subjecting said mixed heavy stream to the supercritical water process to produce the SWP-treated light product and a SWP-treated heavy product, as recited in claims 1 and 6 (as illustrated in Fig. 8). 
a SWP-treated light product, obtained from supercritical water process, to produce a combined stream cracking feed, (iii) subjecting said steam cracking feed to a steam cracking process to produce a cracked product effluent, and separating said cracked product effluent to produce a cracked light stream comprising alkene gases and a cracked residue stream, and (iv) mixing the cracked residue and the heavy feed to produce a combined supercritical process feed, which is subjected to the supercritical water process to produce the SWP-treated light product and a SWP-treated heavy product, as recited in claim 11 (as illustrated in Fig. 1)
The above claimed limitations with respect to use of a SWP-treated light product in a stream cracking process and a cracked residue stream in a supercritical water process in the claimed process/apparatus integrating the supercritical water process and the stream cracking process, as recited in claims 1, 6, and 11, are considered novel and unobvious over the prior art.
Choi et al. (US Pub. 20120181217 A1, cited in IDS dated 03/05/2021; hereinafter “Choi”) is the closest prior art of record to the claimed method. Choi teaches passing a mixture (108, Fig. 1) of a petroleum feedstock, e.g., crude oil, and a water feedstock into a hydrothermal reactor (110), i.e., supercritical water process unit, and recovering a gas phase stream from an effluent of a supercritical water process ([0026], [0032]-[0034]). Choi further teaches recovering a first product stream which, upon further processing, is separated into a gas phase (154) and an upgraded petroleum stream (162) ([0038], [0065], [0067]; Fig. 1). Choi discloses that the “upgraded” with respect to petroleum or hydrocarbons refers to a product that has a higher API gravity than the original petroleum feedstock ([0024]) and that API increases as a result of hydrogenation of unsaturated hydrocarbons to produce saturated hydrocarbons ([0025]). It is noted that the gas phase (154) “can include one or more of methane, ethane, ethylene, 
Shafi et al. (US Pub. 2013/0233766; hereinafter “Shafi”), which is considered pertinent to the instant invention, discloses a steam pyrolysis (stream cracking) process comprising the steps of passing a hydroprocessed stream (5, Fig. 1) to a separation zone (6) to produce a light fraction (22) and a heavy fraction (21), and passing the light fraction to a steam pyrolysis zone (30) to thermally crack the light fraction ([0028]-[0029]). Shafi further discloses that steam cracker products (44, Fig. 1) are passed to a product separation zone (70) from which ethylene, propylene, butadiene, butylenes, and pyrolysis gasoline are recovered ([0032]-[0033], [0060]; Fig. 1). However, Shafi does not teach that a light portion of an effluent from a supercritical water process can be used as an additional feedstock to the pyrolysis process, nor does it suggest that the heavy fraction (e.g. pyrolysis gasoline) recovered from the pyrolysis effluent can be sent to a supercritical water process. Consequently, Choi and Shafi, individually or in combination, do not provide sufficient motivation that would have led one skilled in the art to send the gas phase stream of Choi to the pyrolysis process of Shafi or send the heavy fraction of Shafi to the supercritical water process of Choi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772          


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772